Title: From George Washington to Tobias Lear, 30 March 1793
From: Washington, George
To: Lear, Tobias

 

Dear Sir,
Baltimore March 30th 1793.

Late this afternoon, and in company, I r[e]ceived your letter of yesterday’s date. Proposing to set out early in the morning, and the trifling incidents wch happened to occur on the road being related in the enclosed letter, I shall conclude with best wishes for yourself, Mrs Lear and the Child—and assurances of being Your sincere friend and Affectionate Servant

Go: Washington

